Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 23, 2019

                                       No. 04-19-00115-CR

                                         Saul CHAVEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-1244-CR-B
                          Honorable Jessica Crawford, Judge Presiding


                                         ORDER

        Appellant’s court-appointed appellate counsel filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. Counsel informed appellant of his right to file his own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
writ). By order dated September 23, 2019, this court also advised Chavez of his right to request a
copy of the appellate record and file a pro se brief by October 23, 2019. Chavez neither
requested a copy of the appellate record nor filed a pro se brief by the deadline. The State filed a
letter waiving its right to file an appellee’s brief unless the appellant files a pro se brief.

        On December 16, 2019, appellant filed a pro se motion for access to the record, stating he
intends to file a pro se petition for post-conviction writ of habeas corpus. Appellant is advised
that this court has no jurisdiction over post-conviction writs of habeas corpus in felony cases. See
TEX. CODE CRIM. PROC. art. 11.07; In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San
Antonio 1998, orig. proceeding). Post-conviction writs of habeas corpus are to be filed in the
trial court in which the conviction was obtained and made returnable to the Court of Criminal
Appeals. See TEX. CODE CRIM. PROC. art. 11.07.

       Appellant may, however, file in this court a pro se brief identifying those issues that
appellant believes this court should consider in deciding whether this case presents any
meritorious appellate issues. Although appellant’s motion to access the appellate record is late, in
the interest of justice, it is GRANTED. It is ORDERED that the district clerk of Guadalupe
County shall prepare and send a full and complete duplicate copy of the clerk’s record and the
reporter’s record for cause number 16-1244-CR-B to appellant, TDCJ #2251482, at Garza East
Unit, 4304 Highway 202, Beeville, Texas 78102-8981. It is FURTHER ORDERED that the
district clerk file written notice in this court no later than ten (10) days from the date of this order
confirming the date the record was sent to appellant.

        If, after reviewing the record, appellant desires to file a pro se brief identifying those
issues that appellant believes this court should consider in deciding whether this case presents
any meritorious appellate issues, he must do so within thirty (30) days of the date this court
receives written notice that the record was sent to appellant by the district clerk. If the appellant
files a pro se brief, the State may file a responsive brief no later than thirty (30) days after the
date the appellant’s pro se brief is filed in this court.

        Our November 27, 2019 letter order setting this appeal for formal submission on briefs
before this court on January 8, 2020 is WITHDRAWN.




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ,
                                                       Clerk of Court